Citation Nr: 1212447	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  00-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as chest pain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to December 1981, and from April 1986 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which declined to reopen the claim of entitlement to service connection for a heart condition.  Jurisdiction of this appeal has since been transferred to the RO in Houston, Texas.

In April 2007, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a heart condition in order to comply with VA's duties to notify and assist and provide him with a VA examination.  In August 2009, the Board again remanded the Veteran's claim of entitlement to service connection for a heart condition in order to obtain the results of thallium testing which was ordered but not completed by the October 2008 VA examiner.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the April 2007 and August 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In April 2000, the Veteran testified at a hearing before a decision review officer (DRO).  A transcript of the proceeding has been associated with the claims file.

The Veteran requested a personal hearing before the Board in January 2000.  In March 2000, however, he withdrew that request in writing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

The issues of (1) whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression, (2) entitlement to service connection for a low back disorder, (3) entitlement to service connection for obstructive sleep apnea, (4) entitlement to a compensable disability rating for bilateral hearing loss, and (5) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have a diagnosis of a cardiac disorder during the pendency of the claim.


CONCLUSION OF LAW

A cardiac disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may one be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).


In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated in November 2004 and September 2007 advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the November 2004 and September 2007 letters were issued after the initial September 1998 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2004 and September 2007 letters were issued, the Veteran's claim was readjudicated in the January 2005, January 2009, and November 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA treatment and examination records, Social Security Administration (SSA) records, and private treatment records, have been obtained and considered.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board observes that he indicated in a December 2011 statement that he had recently been treated for chest pain and would forward the records to the Board; however, to date, such records have not been received and the Veteran has not provided detailed information regarding them so as to allow VA to obtain them.  The Board notes that the Veteran submitted a February 2012 statement from his clinical social worker; however, such pertains to his pending claim for an acquired psychiatric disorder and is irrelevant to the claim adjudicated herein.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded a VA examination in October 2008 and an addendum from the same examiner was obtained in November 2011 in order to adjudicate his service connection claim.  In this regard, the Board notes that the VA examiner offered etiological opinions as to the claimed disorder and based his conclusions on an interview with the Veteran, a review of the record, and full examinations.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As indicated previously, the Board remanded this case in April 2007 and August 2009 in order to in order to comply with VA's duties to notify and assist, provide him with a VA examination, and obtain the results of thallium testing which was ordered but not completed by the October 2008 VA examiner.  The AOJ provided the Veteran with notice compliant with the VCAA in September 2007; afforded him a VA examination of his claimed disorder in October 2008; and integrated the results of the requested thallium single-photon emission computed tomography (SPECT) scan, which was completed in June 2009, in his November 2011 report.  Therefore, the Board finds that the AOJ has substantially complied with the April 2007 and August 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed further below, there is no evidence that the Veteran manifested cardiovascular-renal disease within one year of his service discharge in December 1981 or January 1991.  Therefore, presumptive service connection for such disorder is not warranted.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his September 1997 claim that he should be granted service connection for his chest pain condition.  In his February 1999 notice of disagreement, the Veteran asserted that he was discharged from service "due to heart conditions and knee conditions."  He further alleged that "while in service I experienced many heart problems," and that he has had the same heart problems ever since his release from service.  The Veteran asserted that his heart disorder is mitral valve prolapse.

Likewise, the Veteran's mother wrote in February 1999 that the Veteran's heart problems and chest pain began when he was in service.  Additionally, the Veteran's spouse wrote in February 1999 that she had to take her husband to the hospital in February 1996 for chest pain and numbness in his left arm; she further wrote that the Veteran continues to have chest pain, and that he is unable to sleep due to chest pain and agitation.

At his April 2000 DRO hearing, the Veteran asserted that his chest pains started approximately two years after he had entered service in April 1986-i.e., in April 1988.  The Veteran noted that he was treated for chest pains in service, and that he was discharged because of chest pains of uncertain etiology.  He noted that he has since been diagnosed with mitral valve prolapse, takes medication, and has gone to the hospital for chest pains between 20 and 30 times since his separation from service.  The Veteran stated that he is now unable to run like he did in service, and that he experiences a racing heart and shortness of breath when walking up stairs.

In a July 2007 letter, the Veteran wrote that he incurred his current chest pain condition during active duty, and that he now receives SSA disability benefits due to his heart condition.

The Veteran's service treatment records include an undated record in which he was given an electrocardiogram (EKG) and diagnosed with a 1st atrioventricular (AV) block; the clinician noted that the Veteran's chest pain was secondary to mitral valve prolapse (MVP), and that his chest pain was atypical.  In another undated record, a clinician noted that the Veteran had atypical chest pain (CP), that he had been extensively worked up, and that there was no reason to suspect cardiac etiology.  In a third undated record, a clinician diagnosed the Veteran with congestive heart disease and MVP.

In April 1987, a clinician noted that the Veteran had gone to the hospital for palpations; the clinician ruled out (R/O) PVCs (premature ventricular contraction, or pulmonary venous congestion) with exertion.  In May 1987, the Veteran reported having heart palpitations, although the clinician found that two electrocardiograms (ECGs) showed that his condition was normal on examination.  Later in May 1987, a clinician diagnosed the Veteran with atypical chest pain, and opined that he doubted that it was of cardiac etiology; rather, he suggested that the cause may be hyperventilation.  Still later in May 1987, a clinician performed an echocardiogram due to the Veteran's report of heart palpitation and atypical chest pain; the clinician ruled out MVP.  In July 1987, the Veteran reported experiencing chest pain and palpitations; the clinician found that the Veteran's heart had regular rhythm and rate (RRR) and that his echocardiogram was essentially normal.  The July 1987 clinician's assessment was that the problem may be a persistent heart block (HB) infection, but noted that he doubted any problem; the clinician also noted that he had discussed the nature of MVP.  The Veteran again reported experiencing chest pain in August 1987, and a clinician diagnosed him with recurring chest pains and MVP.  In September 1987, a clinician noted that the Veteran had ongoing problems with recurrent atypical chest pain, and that he was under evaluation and felt to have MVP.  Later in September 1987, the Veteran underwent another echocardiogram and the clinician ruled out MVP.  The Veteran again reported experiencing chest pains in October 1987.  In December 1987, a clinician diagnosed the Veteran with MVP.  In July 1988, a clinician diagnosed the Veteran with mild MVP with increased atypical chest pain.  In March 1989, the Veteran reported experiencing atypical chest pain.  In April 1989, a clinician diagnosed the Veteran with MVP and atypical chest pain.  In February 1990, a clinician diagnosed the Veteran with atypical chest pain.  In May 1990, a clinician found that an echocardiogram had revealed mild MVP.  In June 1990, the Veteran reported experiencing chest pain, and a clinician diagnosed chest pain with "etiology ?"  Also in June 1990, a clinician performed an x-ray of the Veteran's chest and found that no abnormality was demonstrated.  In July 1990, the Veteran reported experiencing chest pain, and the clinician diagnosed atypical chest pain, and opined that it may be reflux.  In August 1990, clinicians performed a cardiac catheterization and determined that his heart was within normal limits (WNL), and further found that a cardiac arteriography was normal; a clinician diagnosed the Veteran with non-cardiac chest pain.

The Veteran's service treatment records also include documentation of a Medical Evaluation Board which, in October 1990, performed an examination regarding the Veteran's reported chest pain.  The clinician found that the physical examination was entirely within normal limits.  The clinician diagnosed the Veteran with chest pain of uncertain etiology which did not exist prior to entry (DNEPTE) into service.

The Veteran's service treatment records also include documentation of a Physical Evaluation Board which convened a Record Review Panel and determined in October 1990 that the Veteran was unfit because of physical disability-specifically, "CHEST PAIN OF UNCERTAIN ETIOLOGY."  (Capitalization in original.)

In Reports of Medical Examination dated August 1978, August 1981, and March 1986, clinicians found that the Veteran's chest, heart, and vascular system were normal.  In a December 1990 Report of Medical Examination, a clinician found that the Veteran's chest and vascular system were normal, but found that the Veteran's heart was abnormal and diagnosed MVP.

In Reports of Medical History dated August 1978 and August 1981, the Veteran reported that he did not have, and had never had, pain or pressure in his chest, palpitation or pounding heart, or heart trouble.  In a December 1990 Report of Medical History, the Veteran reported experiencing all of those symptoms.

The Veteran's SSA records show that he was found to be disabled as of November 23, 1996 due to a primary diagnosis of Disorder of Back (discogenic and degenerative) and a secondary diagnosis of Affective or Mood Disorders; SSA rendered this decision in April 2001, reversing its October 1998 decision.  In June 1998, SSA had given the Veteran a primary diagnosis of Affective (Mood) Disorders, and a secondary diagnosis of Disorders of Back (Discogenic and Degenerative).

VA provided the Veteran with a compensation and pension (C&P) examination in June 1991 for his reported chest pain.  A radiologist administered x-rays of the Veteran's chest and found that his lung fields were clear and his heart was normal in size; the radiologist's diagnosis was that the Veteran's chest was normal.  The VA examiner noted that the Veteran reported that his chest pain occurs at unpredictable times, and especially when he is nervous.  The examiner diagnosed the Veteran with recurrent and chronic atypical chest pain, and also noted that he had a history of mild MVP on echocardiogram.  The examiner did not provide an etiological opinion.

In February 1992, a private physician in Germany, Dr. J.W.W., diagnosed the Veteran with angina pectoris (chest pain) symptoms.  In an undated document, Dr. J.W.W. found that an EKG revealed a normal frequency sinus rhythm, a stress EKG revealed no onset of angina pectoris symptoms and no dyspnea, a long-term EKG revealed an unremarkable finding, and an echocardiography revealed unremarkable contractility and heart valve conditions.

In a March 1992 document from the Consulate General of the United States of America, it was noted that the Veteran's physician had diagnosed him with angina-pectoris, symptomatic.  This appears to refer to Dr. J.W.W.'s diagnosis.

Private treatment records from S.A.M., M.D., dated from August 1998 to February 1999, include reports of chest pain.

VA treatment records from May 1999 to August 2010 similarly include reports of chest pain.

In September 1999, another private physician, H.B., M.D., performed an echocardiogram and determined that no mitral regurgitation (MR), tricuspid regurgitation (TR), pulmonary insufficiency (PI), or aortic insufficiency (AI) was seen.  Dr. H.B. noted that the Veteran's left ventricular (LV) wall motion looked good, and that he had no diagnostic dysfunction.

In March 2000, Dr. S.A.M. wrote a letter to the effect that he had been treating the Veteran since September 1996, and that at that time the Veteran had reported experiencing recurrent chest pain and palpitations persistently since service.  Dr. S.A.M. also noted that the Veteran reported in February 1999 that he was experiencing continued daily episodes of chest discomfort and palpitations for which he had been taking nitroglycerine.  Dr. S.A.M. wrote, "In my professional opinion, I believe that [the Veteran's] heart condition is service related."

In September 2000, a VA physician opined that it is unlikely that the etiology of the Veteran's chest pain is cardiac given his atypical history and young age.  The physician recommended testing in light of the Veteran's history of MVP, which he noted "may be" the etiology of the Veteran's chest discomfort and associated anxious feelings.  Later in September 2000, a VA physician performed a myocardial perfusion imaging study on the Veteran, and found that the results were normal.  The VA physician further found that a gated SPECT imaging study demonstrated normal left ventricular wall motion and a normal left ventricular ejection fraction (LVEF).

In February 2001, a VA physician noted that cardiac diagnostic tests, including an echocardiogram and presantine/Thall test, were normal.  Additionally, the Veteran was negative for cardiac enzymes.  The VA physician opined that the Veteran's chest pain is mostly likely not related to coronary artery disease (CAD), but that there is a small chance of CAD.

In July 2001, a VA cardiologist noted the Veteran's report of chest pain.  The cardiologist noted that a clinical examination and echocardiogram were performed in September 2000, and that the results of both had demonstrated that the Veteran does not have MVP.

In August 2001, a VA physician performed a left heart catherization and coronary angiogram, and a left ventriculography.  After review of the results, the physician opined that the Veteran had normal coronary arteries and left ventricular systolic function.

In September 2001 and October 2001, a private clinician performed chemistry testing of the Veteran's heart.  The clinician noted that Troponin I levels less than 0.08 represent "myocardial damage unlikely," levels of 0.08 to 0.80 represent "possible myocardial damage," and levels greater than 0.80 represent "probable myocardial damage."  In September 2001, the Veteran had a Troponin I level of 0.09, indicating possible myocardial damage.  In October 2001, the Veteran had a Troponin I level of less than 0.02, indicating that myocardial damage was unlikely.

In May 2002, a private physician, J.N., M.D., found that a chest x-ray showed no infiltrate and no congestive heart failure, and a heart size within normal limits.  Dr. J.N. ruled out a myocardial infarction (MI).

Later in May 2002, another private physician, T.D., M.D., performed testing on the Veteran's heart.  Dr. T.D. found that nuclear SPECT images revealed no fixed or reversible defects, and gated images revealed a normal ejection fraction of 65 percent.  Dr. T.D.'s impression was of a normal or negative adenosine nuclear study for ischemia with normal ejection fraction.

In November 2002, another private physician, A.K., M.D., found that a chest x-ray revealed no significant abnormality.

In October 2008, VA provided the Veteran with a second C&P examination for his reported chest pain.  The VA examiner, a physician, performed testing and provided a diagnosis of normal cardiac examination.  The examiner opined that the Veteran's claimed cardiac condition is not caused by or a result of in-service illness, injury, or event.  The VA examiner's rationale was as follows:

The Veteran has no definable cardiac condition.  The mitral valve prolapse that is referred to in the records is not significant enough to warrant treatment and cannot physiologically be connected to the Veteran's complaints of chest pain.  Chest pain in and of itself is only a symptoms [sic] and not a diagnosis, and can have multiple etiologies, many of which are non-cardiac in nature (such as diffuse esophageal spasm, gastroesophageal reflux, the AC [acromioclavicular] joint separation seen on the chest x-rays from today's evaluation[,] or even [a] psychogenic [etiology].)  As per the Veteran's history at the time of this examination, he states his chest pain is brought on by anxiety provoking events, such as going out into crowds.  The fact that he has had multiple evaluations, even during episodes of alleged chest pain, and no significant cardiac diagnosis can be given, as well as the [fact that the] Veteran's stated primary provoking symptom is anxiety, speaks for itself.  In light of there being no definable cardiac condition or diagnosis which can be attributed to the claimed chest pain, no cardiac diagnosis can be deemed service related at this time.

In June 2009, VA clinicians performed multiple tests on the Veteran's heart and chest.  VA clinicians performed ECGs and found that the Veteran had a normal sinus rhythm both at baseline and with exercise.  VA clinicians also performed EKGs and found no ischemia or arrhythmia.  VA clinicians further found that the Veteran had no angina following a cardiac stress test.  VA clinicians also performed a multiple heart image 3D and concluded that his heart was normal.  A VA physician administered a persantine thallium SPECT scan and found that the results were normal.

In November 2011, the VA examiner who had examined the Veteran in October 2008 issued an addendum in which he reviewed the Veteran's medical records, including those provided after the October 2008 examination.  First, the examiner found that the Veteran's June 2009 SPECT scan was normal, as no abnormalities were noted.  Second, the examiner reviewed an August 2010 physician's finding of mild coronary artery disease shown by cardiac catheterization with a diagnosis of atypical chest pain.  The examiner opined that:

Mild coronary artery disease is a "normal" finding in many people.  As we all age, we will developed [sic] coronary artery plaque, or build up, which is by definition coronary artery disease.  The fact that it is "mild" is clear that it is not significant clinically, and as such did not warrant a clinical diagnosis.  This is important, as it clearly demonstrates that the Veteran's chest pain was "atypical" and as such, is defined as a non-cardiac etiology.  Had the Veteran's chest pain been due to a cardiac related cause, he would not be diagnosed with "atypical chest pain."

Third, the examiner considered whether the Veteran's undated service treatment record, which referenced an echocardiogram that showed sinus bradycardia with a 1st AV block, was indicative of any cardiac condition incurred in service.  The examiner replied:

There are many otherwise "normal" EKG's [throughout] the claimant's records.  Care must be taken in interpretation of this listed first degree AV block.  Since an EKG is [merely] a recording of the electrical activities of the heart, it is not in and of itself a reliable tool with regards to a definitive diagnosis of coronary artery conditions.  Since the test can also be affected by many technical issues, including incorrect placement of the EKG leads, the fact that most all subsequent EKG's in the records are normal [shows that] it is more likely than not that this single finding of first degree block is due to either a technical error or incorrect interpretation.  As such, this single EKG is not clearly indicative of any clear cardiac condition, as first degree AV block, if it was present, [was] merely an interpretation of an EKG electrical pattern and does not reflect any evidence of any coronary artery disease.

Fourth, the examiner considered whether the Veteran's medical records show any diagnosed or definable cardiac condition.  He opined:

Review of the c-file...does not indicate any clear evidence of a diagnosis of ischemic heart disease.  At this time, based on extensive review of the medical records, there is no evidence of a clear cardiac diagnosis.  In fact, the diagnosis of "atypical chest pain" on many occasions dating back to 2002 and including currently, is by default a clear indication of the lack of any cardiac condition.  There is no objective evidence of any cardiac disease in the military, with the EKG showing first AV block being non-diagnostic of any specific cardiac pathology, and the fact that the far majority of subsequent EKG's are normal, it is suspect as to the accuracy of it[s] reading or technical aspects.  Since there is NO [diagnosis] of any specific cardiac condition at this time (including NO diagnosis of ischemic heart disease), nor any clear evidence of any specific cardiac condition while in service, the claimant's claimed ischemic heart disease (or other cardiac pathology) is not due to, as a result of, nor permanently aggravated by illness, injury, treatment or event while in military service.  The claimant's diagnosis at this time, based on my previous exam in 2008, as well as through review of the C-file, including the additional information since the 2008 exam, is that of ATYPICAL CHEST PAIN.  By definition, this is a non-cardiac diagnosis.

Fifth, the examiner specifically reviewed VA treatment records dated September 2000, August 2001, and August 2010.  He noted that the September 2000 clinician had concluded that the Veteran had a "normal myocardial perfusion imaging study."  He found that the August 2001 clinician had concluded that the Veteran had "normal coronary arteries and LV systolic function."  With respect to an August 2010 VA social worker's report of a counseling session in which blocked arteries and chest pains were noted, the examiner noted that a mere description of symptoms, and the Veteran's own perceptions of his health, do not constitute a medical diagnosis.  Sixth, the examiner reaffirmed that he had reviewed the claims file.

Seventh, the examiner provided a detailed discussion of the probative value of the only ostensibly positive nexus opinion of record-Dr. S.A.M.'s March 2000 letter.  The examiner wrote:

Please note that [Dr. S.A.M.'s March 2000] letter clearly states that it is a report of the history as described by the Veteran, and there is no evidence of any specific diagnosis, nor any claim of a cardiac condition, stated in the letter.  The only actual factual data included is that the Veteran reported chest discomfort on 2/12/99.  There is no mention as to if a diagnosis was rendered, nor whether the claimant's symptoms were affected by the reported use of nitroglycerine.  It is also important to remember that using nitroglycerine is not diagnostic of cardiac disease.  In fact, there are other conditions, such as diffuse esophageal spasms, which cause chest pain and are alleviated by nitroglycerine.  In sum, this letter by Dr. [S.A.M.] does not provide any diagnosis or evidence of any heart condition, and only serves to document claimed symptoms with no associated explanation.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the October 2008/November 2011 VA examiner is so qualified, the medical opinions constitute competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's reports.

The Board notes that the Veteran and his family members have contended on his behalf that he has a current heart disorder that is related to his military service, to specifically include his in-service chest pain and aforementioned diagnoses.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the questions of whether the Veteran has a cardiac disability, and, if so, whether that disability is etiologically related to service, are complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Here, while the Veteran and his family members are competent to describe his chest pain symptoms, the Board accords their statements regarding his diagnosis and etiology no probative value, as they are not competent to opine on such complex medical questions.  In this regard, the Board observes that a diagnosis of a cardiac disorder is made by highly specific diagnostic tests and the interpretations of such tests.  In contrast, the October 2008/November 2011 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's extensive medical history and lay statements as well as the results of numerous cardiac tests, prior to coming to his conclusion that the Veteran does not have a current diagnosis of a cardiac disorder.  Therefore, the Board accords greater probative weight to the October 2008/November 2011 VA examiner's opinions.

Additionally, where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the October 2008/November 2011 VA examiner's medical opinions are entitled to greater probative weight than the undated in-service finding of sinus bradycardia with a 1st AV block.  The Board finds the VA examiner's rationale for disregarding that in-service finding to be persuasive.  Specifically, the Board adopts the VA examiner's finding that the probative value of the undated outlier in-service EKG report is outweighed by the more numerous normal EKG readings to the contrary.  The Board further notes that it is more likely that clinicians erred on a single EKG interpretation than on multiple ones.

Similarly, the Board finds that the October 2008/November 2011 VA examiner's medical opinions are entitled to greater probative weight than Dr. S.A.M.'s March 2000 opinion that the Veteran's heart condition is service related.  As the VA examiner explained, Dr. S.A.M. did not specify a diagnosis of a particular heart condition-rather, he recorded the Veteran's reported symptoms of chest pain and palpitations.  Moreover, Dr. S.A.M. provided no rationale for why the Veteran's unspecified heart condition "is service related," other than the fact that it was his professional opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a rationale for medical opinions is required in order to facilitate review by VA and appellate courts).  By contrast, the VA examiner provided extensive rationales for his opinions, as described in detail above.

Likewise, the Board finds that the October 2008/November 2011 VA examiner's medical opinion that the Veteran has atypical chest pain, and no cardiac disorder, is entitled to greater probative weight than the aforementioned opinions to the contrary.  The Board bases this finding on the VA examiner's thorough review of the Veteran's claims file, his interpretations of the extensive diagnostic testing of record, and his highly persuasive explanations thereof.

Where, as here, the most probative evidence of record shows that the Veteran has no current cardiac disability, there can be no valid claim for service connection for such disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the October 2008/November 2011 VA examiner has persuasively explained why the Veteran's records throughout the pendency of the claim are indicative of atypical chest pain, and no cardiac disorder.  A claim of service connection for pain alone cannot be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Therefore, the Board finds that service connection is not warranted for a heart disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart condition, claimed as chest pain.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for a heart disorder, claimed as chest pain, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


